Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder et al. (US 10,145,648), hereinafter (“Holder”).  Holder (Fig 2) discloses a firearm barrel nut and handguard mounting assembly, comprising: 5a barrel nut (38) including a tubular wall extending between a proximal end and a distal end, an interior portion of the tubular wall in proximity to the proximal end defining a threaded portion (34) configured to be operably coupled to a corresponding threaded portion of an upper receiver, an exterior portion of the tubular wall defining a polygonal shape in proximity to the distal end, the exterior portion of the tubular wall further defining a channel (38b) positioned between the proximal end 10and the distal end; and one or more handguard mounting plates (Fig 3, 28), each handguard mounting plate including a handguard retention portion and a barrel nut connection portion (118), the handguard retention portion including structure defining one or more apertures shaped and sized to enable a fastener to pass therethrough for operably coupling to a handguard, the barrel nut connection portion configured 15to mate with the channel of the barrel nut to create an interference fit between the barrel nut and the one or more handguard mounting plates, thereby inhibiting movement of the one or more handguard mounting plates relative to the barrel nut.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holder.  Holder discloses the claimed invention except for the material being magnesium alloy, but magnesium alloy handguards are commonly known and used in the art. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the material of the handguard in Holder to be a magnesium alloy, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 3, 4, 13, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641